Name: Council Decision 2012/665/CFSP of 26Ã October 2012 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: defence;  Africa;  international affairs;  international trade
 Date Published: 2012-10-27

 27.10.2012 EN Official Journal of the European Union L 299/45 COUNCIL DECISION 2012/665/CFSP of 26 October 2012 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, by Decision 2010/638/CFSP (1) the Council imposed restrictive measures against the Republic of Guinea. (2) On the basis of a review of Decision 2010/638/CFSP, the restrictive measures should be extended until 27 October 2013. (3) It is necessary to amend the measures relating to the arms embargo provided for in Decision 2010/638/CFSP. (4) Decision 2010/638/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/638/CFSP is hereby amended as follows: (1) Article 2(1) is amended as follows: (a) the following point is added: (g) sale, supply, transfer or export of explosives and related equipment intended solely for civilian use in mining and infrastructure investments and the provision of technical assistance, brokering services and other services as well as the provision of financing and financial assistance related to such items, provided that the storage and use of the explosives and related equipment and services are controlled and verified by an independent body and that the providers of related services are identified;; (b) the following subparagraph is added: In cases falling within point (g) a Member State shall inform the other Member States two weeks in advance of its intention to grant an approval under that point.. (2) In Article 8, paragraph 2 is replaced by the following: 2. This Decision shall apply until 27 October 2013. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 26 October 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 280, 26.10.2010, p. 10.